DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Formal Matters
	Applicant’s amendments and arguments in the reply filed on July 29, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-24, 26-31 and 34 are pending. Claims 1-24, 26-31 and 34 are under consideration in the instant office action.  Claims 25 and 32-33 are canceled. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
 New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24, 26-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Balata et al. (Drug Deliv, 2014; 21(1): 55–61), Singh et al. (AAPS PharmSciTech, Vol. 16, No. 2, April 2015, previously cited), Sahoo et al. (Designed Monomers and Polymers 14 (2011) 95–108, previously cited), Jarrett et al. (US 2013/0156752, newly cited), Baker (US 2013/0058983, previously cited), and McCartt et al. (US 2006/0127429, previously cited).
Applicants’ claims
Applicant claims a method of delivering an active agent to a non-sterile open wound site.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Balata et al. teach Propolis organogel as a novel topical delivery system for treating wounds (see abstract). Different organogels were prepared by using soybean lecithin, isopropyl palmitate, pluronic F127 and water. The effect of quantity of lecithin and pluronic F127 and percentage of oil phase was investigated. The organogels were evaluated for appearance, texture, pH, drug content and viscosity. In vitro release studies were carried out using cellophane membrane. Drug permeation through abdominal rat skin from organogels that showed high % drug release was compared to that from propolis suspension in distilled water. Finally, the antimicrobial activity of the selected propolis formulation against different bacterial isolates was compared with that of propolis suspension in water. Results showed that all organogel formulations except the formula containing 10% pluronic F127, showed acceptable physical properties. Drug content of organogel formulations was in the range of 97.5–100.2%. The pH of the formulations was in the range of 5.5–6.3 that suits the skin pH, indicating skin compatibility. The viscosity was in the range of 5366–8984 cp. A significant decrease in drug release from formulations was observed with increase in concentration of lecithin and pluronic F127. Decreasing oil phase percentage to 20% w/w led to a decrease in drug release from the formulation. The formula containing 3% lecithin and 20% pluronic F127 exhibited superior skin permeation and antimicrobial activity over propolis suspension in water (see abstract). The topical organogel formulation of propolis containing 3% lecithin and 20% pluronic (F2) is an effective formulation for topical delivery of propolis as it showed higher drug release, higher skin permeation and higher antimicrobial activity as compared to propolis suspension in water. So, it can offer an alternative therapeutics to treat skin injuries (see conclusion). With regard to the term compounding the examiner afforded the clams the broadest reasonable interpretation and the term "compounding" for instance is not defined in the original specification. The examiner afforded the term "compounding" its ordinary meaning of mixing different ingredients which Balata et al. clearly meets.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Balata et al.  does not specifically teach sorbitan monostearate as the organogelator and linoleic acid. These deficiencies are cured by the teachings of Singh et al.
Singh et al. teach the current study explains the development of sorbitan monostearate and sesame oil-based organogels for topical drug delivery. The organogels were prepared by dissolving sorbitan monostearate in sesame oil (70°C). Metronidazole was used as a model antimicrobial. The formulations were characterized using phase contrast microscopy, infrared spectroscopy, viscosity, mechanical test, and differential scanning calorimetry. Phase contrast microscopy showed the presence of needle-shaped crystals in the organogel matrix. The length of the crystals increased with the increase in the sorbitan monostearate concentration. XRD studies confirmed the amorphous nature of the organogels. Viscosity study demonstrated shear thinning behavior of the organogels. The viscosity and the mechanical properties of the organogels increased linearly with the increase in the sorbitan monostearate concentration. Stress relaxation study confirmed the viscoelastic nature of the organogels. The organogels were biocompatible. Metronidazole-loaded organogels were examined for their controlled release applications. The release of the drug followed zero-order release kinetics. The drug-loaded organogels showed almost similar antimicrobial activity against Escherichia coli when compared to the commercially available Metrogyl® gel. In gist, it can be proposed that the developed organogels had sufficient properties to be used for controlled delivery of drugs (see abstract). Sesame oil is obtained from the ripe seeds of Sesamum indicum L. Sesame seeds contain the highest oil (44–58%) among the primary edible oils along with proteins (18–25%) and carbohydrates (13.5%) (15). Sesame oil has been used extensively for pharmaceutical and cosmetic applications due to its antiseptic, disinfectant, antiinflammatory, antitubercular, antiviral, antibacterial, and antioxidant properties. The major components of sesame oil (sesamin, sesamolin, and sesamol) provide stability against oxidative deterioration of the formulations. Sesame oil has the highest antioxidant content among the primary edible oils. It also contains abundant fatty acids such as oleic acid (43%), linoleic acid (35%), palmitic acid (11%), and stearic acid (7%) (see page 294). The required quantity of sorbitan monostearate was dissolved in sesame oil (70°C, 500 RPM). The stirring was continued for 15 min under similar experimental condition to obtain a homogenous transparent mixture. The optimization of the composition of the organogel was done by varying the concentration of sorbitan monostearate from 5% w/w to 22% w/w. The minimum gelator (SMS) concentration required for inducing gelation is called the critical gelator concentration (CGC). The compositions tested for the gel formation are shown in Table I. The hot mixture when cooled to room temperature forms organogel at the sorbitan monostearate concentration ≥CGC. The formulations which did not show flow on inversion were selected as the representative samples for further characterization. The organogels were examined for their organoleptic properties like odor, color, texture, pH, oil leakage, phase separation, and tendency to flow (25). Metronidazole was added to the organogels as a model antimicrobial drug at a concentration of 1% w/w. The drugloaded organogels were prepared in a similar way. The drug was uniformly dispersed in sesame oil before adding sorbitan monostearate.

    PNG
    media_image1.png
    203
    416
    media_image1.png
    Greyscale

Sorbitan monostearate–sesame oil-based organogels were prepared and characterized thoroughly by investigating various molecular, mechanical, and thermal properties. The micrographs of the organogels showed the presence of needle-shaped crystal structures of sorbitan monostearate. The organogels were stable, smooth, and biocompatible. They were amorphous in nature and showed a non-Newtonian shear thinning flow behavior. The stability (long-term and thermal) and the mechanical properties (viscosity and firmness) increased with the increase in the organogelator (sorbitan monostearate) concentration. The metronidazole-loaded organogels showed diffusion-mediated release of drug from the organogel matrix. The antimicrobial assay showed a good inhibitory action of the drug-loaded organogels against E. coli. The critical gelator concentration of sorbitan monostearate was 15% w/w, which was much lower as compared to the reported literatures. The developed organogels showed a controlled release of metronidazole (46%–64% w/w) compared to the previously reported sorbitan monostearate-based organogels. Hence, the developed organogels can be considered as probable matrices for a controlled release of the antimicrobials for topical application (see conclusion).
Balata et al.  does not specifically teach the composition forming an organogel drug depot and wherein the organogel drug depot is delivered to the open wound site by injection from a syringe through a percutaneous needle or cannula. Furthermore Balata et al. is silent with respect to the limitation reciting wherein the step of compounding and the step of delivering are performed contemporaneously. These deficiencies are cured by the teachings of Sahoo et al. and Jarrett et al.
Sahoo et al. teach an organogel, a viscoelastic system, can be regarded as a semi-solid preparation which has an immobilized external apolar phase. The apolar phase is immobilized within spaces of the three-dimensional network structure formed due to the physical interactions amongst the self-assembling structures of compounds regarded as gelators. In general, organogels are thermodynamically stable in nature and have been explored as matrices for the delivery of bioactive agents. In the current paper, attempts have been made to understand the properties of organogels, various types of organogelators and some applications of the organogels in controlled delivery (see abstract). In general, sorbitan monostearate organogels have a very short half-life at the injection site. This may be attributed to the diffusion of water molecules within the gelled structure, which results in the subsequent disruption of the networked structure due to the emulsification of the gel surface. The same group has also reported the development of a sorbitan-monostearate-based organogel which has shown sustained delivery of a model antigen and radiolabelled bovine serum albumin after intra-muscular administration of the same in mice. The results indicated the probable use of the formulation as depot (see page 104).
	Jarrett et al. teach a process of making a medical material comprising forming an organogel around a powder of a water soluble biologic, with the powder being dispersed in the organogel (see claim 1). In contrast to these conventional systems, these or other therapeutic agents may be delivered using a collection of xerogel particles or systems comprising the particles. The xerogel particles comprise the agent. The xerogels, upon exposure to physiological fluids, imbibe the fluids to form hydrogels that are biocompatible for the eye, which is an environment that is distinctly different from other environments. The use of minimally inflammatory materials avoids angiogenesis, which is harmful in the eye in many situations. Biocompatible ocular materials thus avoid unintended angiogenesis; in some aspects, avoiding acidic degradation products achieves this goal. Further, by using hydrogels and hydrophilic materials (components having a solubility in water of at least one gram per liter, e.g., polyethylene glycols/oxides), the influx of inflammatory cells is also minimized; this process is in contrast to conventional use of non-hydrogel or rigid, reservoir-based ocular implants. Moreover, certain proteins may be avoided to enhance biocompatibility; collagen or fibrin glues, for instance, tend to promote inflammation or unwanted cellular reactions since these releases signals as they are degraded that promote biological activity. Instead, synthetic materials are used, or peptidic sequences not normally found in nature. Additionally, biodegradable materials may be used so as to avoid a chronic foreign body reaction, e.g., as with thermally-formed gels that do not degrade. Further, soft materials or materials made in situ to conform the shape of the surrounding tissues can minimize ocular distortion, and low-swelling materials may be used to eliminate vision-distortion caused by swelling (see paragraph 60). The precursors for covalent crosslinking have functional groups that react with each other to form the material, either outside a patient, or in situ (the examiner reminds applicant that very clearly an organogel can be prepared and formed in situ at the wound site which entails the recitation of contemporaneously. With regard to the term "contemporaneously" applicant's specification defines it as within 2 hours or less which the examiner argues that organogels as demonstrated by Jarrett et al. can be prepared at the wound site in situ which meets clearly contemporaneously (see paragraph 104). Xerogel/hydrogels as set forth herein may be used for tissue augmentation. The use of collagen as for dermal augmentation is well known. Xerogel/hydrogels, for example particulates, may be used for dermal filler or for tissue augmentation. Embodiments include injecting or otherwise placing a plurality of particles in a tissue, or forming a hydrogel in situ. The material may be injected or otherwise placed at the intended site (paragraph 143). Jarrett et al. for instance teach intravitreal in situ implant embodiments can improve the efficacy and pharmacokinetics of potent therapeutic agents in the treatment of eye diseases and minimize patient side effects in several ways. First, the implant can be placed in the vitreous cavity at a specific disease site, bypassing the topical or systemic routes and thereby increasing drug bioavailability. Secondly, the implant maintains local therapeutic concentrations at the specific target tissue site over an extended period of time. Thirdly, the number of intravitreal injections would be substantially reduced over a 12 month therapy regimen, thereby reducing patient risk of infection, retinal detachment and transient visual acuity disturbances (white specks floating in the vitreous) that can occur until the drug in the vitreous migrates down toward the inferior wall of the eye and away from the portion of the central vitreous or macula (see paragraph 134). An example of in situ placement is illustrated for an intravitreal implant in FIG. 9A. In FIG. 9A, a xerorogel implant is injected intravitrealy about 2.5 mm posterior to the limbus through a pars plana incision 390 using a sub-retinal cannula 392, as shown by depiction of magnifying glass 394 held so as to visualization incision 390 on eye 310, which may be made following dissecting-away or otherwise clearing the conjunctiva, as needed. A sub-retinal cannula 392 (or other appropriate cannulas) is then inserted through incision 390 and positioned intraocularly to the desired target site, e.g., at least one of sites 396, 398, 300 (FIG. 9B) where the xerogel(s) are introduced and subsequently form a hydrogel in situ. The xerogels form into an absorbable gel 302, 304, and/or 306, adhering to the desired target site. Particles comprising a therapeutic agent may be included in the gel or gels. Significantly, it is possible to use a fine gauge needle to place the precursors. Embodiments include placement with a 25 gauge needle. Further embodiments include using a needle smaller in diameter than 25 gauge, e.g., 26, 27, 30, 31, 32 gauge (paragraph 133).
Balata et al.  does not specifically teach applying the antimicrobial agents listed in claims 22-23 containing organogels to open wound. These deficiencies are cured by the teachings of Baker.
Baker et al. teach Compositions and methods, including novel homogeneous microparticulate suspensions, are described for treating natural surfaces that contain bacterial biofilm, including unexpected synergy or enhancing effects between bismuth-thiol (BT) compounds and certain antibiotics, to provide formulations including antiseptic formulations (see abstract). In another embodiment of the present invention there is provided an antiseptic composition for treating a natural surface that contains bacterial biofilm, comprising at least one of (1) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 .mu.m to about 5 .mu.m; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, (2) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 microns to about 5 microns; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, wherein the antibiotic compound comprises an antibiotic that is selected from methicillin, vancomycin, naficilin, gentamicin, ampicillin, chloramphenicol, doxycycline, tobramycin, clindamicin, gatifloxacin, cefazolin and an aminoglycoside antibiotic, and (3) the composition of (2) wherein the aminoglycoside antibiotic is selected from amikacin, arbekacin, gentamicin, kanamycin, neomycin, netilmicin, paromomycin, rhodostreptomycin, streptomycin, tobramycin and apramycin (paragraph 37). A microparticulate BT compound may also be used for preventing or treating caries and/or inflammation (i.e., reducing the likelihood of occurrence or recurrence of caries and/or inflammation, respectively) by administering the microparticulate BT compound to the surface of the teeth. A composition comprising a microparticulate BT compound may be a mucoadhesive composition that is applied to the surface of a tooth and/or gum or oral mucous membrane may be in any form that adheres to some extent to a surface or that delivers a pharmaceutically effective amount of the active ingredient(s) to the desired surface. A microparticulate BT compound can also be formulated to release slowly from the composition applied to the tooth. For example, the composition may be a gel (e.g., a hydrogel, thiomer, aerogel, or organogel) or liquid. An organogel may comprise an organic solvent, lipoic acid, vegetable oil, or mineral oil. Such gel or liquid coating formulations may be applied interior or exterior to an amalgam or composite or other restorative composition. A slow-release composition may deliver a pharmaceutically effective amount of microparticulate BT compound for 1, 2, 3, 4, 5, 6, or 7 (a week) days or for 2, 3, 4, 5, 6, 7 weeks, or 1, 2, 3, 4, 5, or 6 months. Such compositions can be prepared by a person skilled in the art using any number of methods known in the art (paragraph 132). The presently disclosed invention embodiments relate to compositions and methods for the treatment of microbial infections. In particular, the present embodiments relate to improved treatments for managing bacterial infections in epithelial tissues, including in wounds such as chronic wounds and acute wounds, and in clinical, personal healthcare, and other contexts, including treatment of bacterial biofilms and other conditions (paragraph 3). According to certain contemplated embodiments topical administration may comprise direct application into an open wound. For instance, an open fracture or other open wound may include a break in the skin that may expose additional underlying tissues to the external environment in a manner that renders them susceptible to microbial infection. Such a situation is not uncommon in certain types of acute traumatic military wounds, including, for example, Type III (severe) open fractures. In accord with these and related embodiments, topical administration may be by direct contact of the herein described BT composition with such damaged skin and/or another epithelial surface and/or with other tissues, such as, for instance, connective tissues including muscle, ligaments, tendons, bones, circulatory tissues such as blood vessels, associated nerve tissues, and any other organs that may be exposed in such open wounds. Examples of other tissues that may be exposed, and hence for which such direct contact is contemplated, include kidney, bladder, liver, pancreas, and any other tissue or organ that may be so detrimentally exposed to opportunistic infection in relation to an open wound (see paragraph 194).
Balata et al.  does not specifically teach local anesthetic as the active agents. These deficiencies are cured by the teachings of McCartt et al.
McCartt et al. teach a method for anesthetizing skin prior to a dermatologic laser procedure, the method comprising applying to the skin of a patient a composition comprising at least one anesthetic agent admixed in a lecithin organogel base (see claim 1). The invention also provides a composition for topical anesthesia prior to laser application to the skin of a human subject, the composition comprising about 15 to about 25 percent (w/w) benzocaine, about 5 to about 15 percent (w/w) lidocaine, and about 1 to about 10 percent (w/w) tetracaine in a lecithin organogel base. The lecithin organogel may be a pluronic lecithin organogel. In one embodiment, the composition comprises about 20 percent (w/w) benzocaine, about 10 percent (w/w) lidocaine, and about 4 percent (w/w) tetracaine in about 66 percent lecithin organogel (see paragraph 9). One hundred grams of a 20% benzocaine, 10% lidocaine, 4% tetracaine topical analgesic composition were prepared by admixing twenty grams of 20% benzocaine, 10 grams of 10% lidocaine, and 4 grams of 4% tetracaine. Butylated hydroxytoluene NF (BHT) (0.1 gram of 0.1%) was triturated in a glass mortar and pestle to reduce particle size. Polysorbate 80 was added to wet the BHT. Pluronic lecithin organogel was added as a lipoderm base to the benzocaine, lidocaine, tetracaine mixture with trituration, then the BHT/Polysorbate 80 was added. The entire composition was then mixed in an ointment mill (paragraph 29).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al.  by using sorbitan monostearate as the organogelator and linoleic acid as the solvent because Singh et al. teach the current study explains the development of sorbitan monostearate and sesame oil-based organogels for topical drug delivery. The organogels were prepared by dissolving sorbitan monostearate in sesame oil (70°C). Metronidazole was used as a model antimicrobial. The formulations were characterized using phase contrast microscopy, infrared spectroscopy, viscosity, mechanical test, and differential scanning calorimetry. Phase contrast microscopy showed the presence of needle-shaped crystals in the organogel matrix. The length of the crystals increased with the increase in the sorbitan monostearate concentration. XRD studies confirmed the amorphous nature of the organogels. Viscosity study demonstrated shear thinning behavior of the organogels. The viscosity and the mechanical properties of the organogels increased linearly with the increase in the sorbitan monostearate concentration. Stress relaxation study confirmed the viscoelastic nature of the organogels. The organogels were biocompatible. Metronidazole-loaded organogels were examined for their controlled release applications. The release of the drug followed zero-order release kinetics. The drug-loaded organogels showed almost similar antimicrobial activity against Escherichia coli when compared to the commercially available Metrogyl® gel. In gist, it can be proposed that the developed organogels had sufficient properties to be used for controlled delivery of drugs (see abstract). Sesame oil is obtained from the ripe seeds of Sesamum indicum L. Sesame seeds contain the highest oil (44–58%) among the primary edible oils along with proteins (18–25%) and carbohydrates (13.5%) (15). Sesame oil has been used extensively for pharmaceutical and cosmetic applications due to its antiseptic, disinfectant, antiinflammatory, antitubercular, antiviral, antibacterial, and antioxidant properties. The major components of sesame oil (sesamin, sesamolin, and sesamol) provide stability against oxidative deterioration of the formulations. Sesame oil has the highest antioxidant content among the primary edible oils. It also contains abundant fatty acids such as oleic acid (43%), linoleic acid (35%), palmitic acid (11%), and stearic acid (7%) (see page 294). The required quantity of sorbitan monostearate was dissolved in sesame oil (70°C, 500 RPM). The stirring was continued for 15 min under similar experimental condition to obtain a homogenous transparent mixture. The optimization of the composition of the organogel was done by varying the concentration of sorbitan monostearate from 5% w/w to 22% w/w. The minimum gelator (SMS) concentration required for inducing gelation is called the critical gelator concentration (CGC). The compositions tested for the gel formation are shown in Table I. The hot mixture when cooled to room temperature forms organogel at the sorbitan monostearate concentration ≥CGC. The formulations which did not show flow on inversion were selected as the representative samples for further characterization. The organogels were examined for their organoleptic properties like odor, color, texture, pH, oil leakage, phase separation, and tendency to flow (25). Metronidazole was added to the organogels as a model antimicrobial drug at a concentration of 1% w/w. The drugloaded organogels were prepared in a similar way. The drug was uniformly dispersed in sesame oil before adding sorbitan monostearate.

    PNG
    media_image1.png
    203
    416
    media_image1.png
    Greyscale

Sorbitan monostearate–sesame oil-based organogels were prepared and characterized thoroughly by investigating various molecular, mechanical, and thermal properties. The micrographs of the organogels showed the presence of needle-shaped crystal structures of sorbitan monostearate. One of ordinary skill in the art would have been motivated to utilize sorbitan monostearate and lineolic acicd based organogels because Singh et al. teach that this organogels were stable, smooth, and biocompatible. They were amorphous in nature and showed a non-Newtonian shear thinning flow behavior. The stability (long-term and thermal) and the mechanical properties (viscosity and firmness) increased with the increase in the organogelator (sorbitan monostearate) concentration. The metronidazole-loaded organogels showed diffusion-mediated release of drug from the organogel matrix. The antimicrobial assay showed a good inhibitory action of the drug-loaded organogels against E. coli. The critical gelator concentration of sorbitan monostearate was 15% w/w, which was much lower as compared to the reported literatures. The developed organogels showed a controlled release of metronidazole (46%–64% w/w) compared to the previously reported sorbitan monostearate-based organogels. Hence, the developed organogels can be considered as probable matrices for a controlled release of the antimicrobials for topical application (see conclusion). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Singh et al. because both references teach organogels made from oils and fatty acid alkanoates. In the case where the claimed range of amounts of ingredients and their particle size "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by forming an organogel drug depot that is injectable because Sahoo et al. teach an organogel, a viscoelastic system, can be regarded as a semi-solid preparation which has an immobilized external apolar phase. The apolar phase is immobilized within spaces of the three-dimensional network structure formed due to the physical interactions amongst the self-assembling structures of compounds regarded as gelators. In general, organogels are thermodynamically stable in nature and have been explored as matrices for the delivery of bioactive agents. In the current paper, attempts have been made to understand the properties of organogels, various types of organogelators and some applications of the organogels in controlled delivery (see abstract). In general, sorbitan monostearate organogels have a very short half-life at the injection site. This may be attributed to the diffusion of water molecules within the gelled structure, which results in the subsequent disruption of the networked structure due to the emulsification of the gel surface. One of ordinary skill in the art would have been motivated to do so because Sahoo et al. teach that the development of a sorbitan-monostearate-based organogel which has shown sustained delivery of a model antigen and radiolabelled bovine serum albumin after intra-muscular administration of the same in mice. The results indicated the probable use of the formulation as depot (see page 104). With regard to the limitations of instant claims 2-4 one of ordinary skill in the art would want to utilize the drug containing organogel depot as quickly as possible because Sahoo et al. teach that in general, sorbitan monostearate organogels have a very short half-life at the injection site (see page 104). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Sahoo et al. because both references teach organogels made from oils and fatty acid alkanoates.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by applying the biocompatible organogel contemporaneously because Jarrett et al. teach a process of making a medical material comprising forming an organogel around a powder of a water soluble biologic, with the powder being dispersed in the organogel (see claim 1). In contrast to these conventional systems, these or other therapeutic agents may be delivered using a collection of xerogel particles or systems comprising the particles. The xerogel particles comprise the agent. The xerogels, upon exposure to physiological fluids, imbibe the fluids to form hydrogels that are biocompatible for the eye, which is an environment that is distinctly different from other environments. The use of minimally inflammatory materials avoids angiogenesis, which is harmful in the eye in many situations. Biocompatible ocular materials thus avoid unintended angiogenesis; in some aspects, avoiding acidic degradation products achieves this goal. Further, by using hydrogels and hydrophilic materials (components having a solubility in water of at least one gram per liter, e.g., polyethylene glycols/oxides), the influx of inflammatory cells is also minimized; this process is in contrast to conventional use of non-hydrogel or rigid, reservoir-based ocular implants. Moreover, certain proteins may be avoided to enhance biocompatibility; collagen or fibrin glues, for instance, tend to promote inflammation or unwanted cellular reactions since these releases signals as they are degraded that promote biological activity. Instead, synthetic materials are used, or peptidic sequences not normally found in nature. Additionally, biodegradable materials may be used so as to avoid a chronic foreign body reaction, e.g., as with thermally-formed gels that do not degrade. Further, soft materials or materials made in situ to conform the shape of the surrounding tissues can minimize ocular distortion, and low-swelling materials may be used to eliminate vision-distortion caused by swelling (see paragraph 60). The precursors for covalent crosslinking have functional groups that react with each other to form the material, either outside a patient, or in situ (the examiner reminds applicant that very clearly an organogel can be prepared and formed in situ at the wound site which entails the recitation of contemporaneously. With regard to the term "contemporaneously" applicant's specification defines it as within 2 hours or less which the examiner argues that organogels as demonstrated by Jarrett et al. can be prepared at the wound site in situ which meets clearly contemporaneously (see paragraph 104). Xerogel/hydrogels as set forth herein may be used for tissue augmentation. The use of collagen as for dermal augmentation is well known. Xerogel/hydrogels, for example particulates, may be used for dermal filler or for tissue augmentation. Embodiments include injecting or otherwise placing a plurality of particles in a tissue, or forming a hydrogel in situ. The material may be injected or otherwise placed at the intended site (paragraph 143).One of ordinary skill in the art would have been motivated to apply the organogel contemporaneously because Jarrett et al. for instance teach intravitreal in situ implant embodiments can improve the efficacy and pharmacokinetics of potent therapeutic agents in the treatment of eye diseases and minimize patient side effects in several ways. First, the implant can be placed in the vitreous cavity at a specific disease site, bypassing the topical or systemic routes and thereby increasing drug bioavailability. Secondly, the implant maintains local therapeutic concentrations at the specific target tissue site over an extended period of time. Thirdly, the number of intravitreal injections would be substantially reduced over a 12 month therapy regimen, thereby reducing patient risk of infection, retinal detachment and transient visual acuity disturbances (white specks floating in the vitreous) that can occur until the drug in the vitreous migrates down toward the inferior wall of the eye and away from the portion of the central vitreous or macula (see paragraph 134). An example of in situ placement is illustrated for an intravitreal implant in FIG. 9A. In FIG. 9A, a xerorogel implant is injected intravitrealy about 2.5 mm posterior to the limbus through a pars plana incision 390 using a sub-retinal cannula 392, as shown by depiction of magnifying glass 394 held so as to visualization incision 390 on eye 310, which may be made following dissecting-away or otherwise clearing the conjunctiva, as needed. A sub-retinal cannula 392 (or other appropriate cannulas) is then inserted through incision 390 and positioned intraocularly to the desired target site, e.g., at least one of sites 396, 398, 300 (FIG. 9B) where the xerogel(s) are introduced and subsequently form a hydrogel in situ. The xerogels form into an absorbable gel 302, 304, and/or 306, adhering to the desired target site. Particles comprising a therapeutic agent may be included in the gel or gels. Significantly, it is possible to use a fine gauge needle to place the precursors. Embodiments include placement with a 25 gauge needle. Further embodiments include using a needle smaller in diameter than 25 gauge, e.g., 26, 27, 30, 31, 32 gauge (paragraph 133). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Jarrett et al. because both references teach organogels biocompatible materials for tissue treatment. 



It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by applying the antimicrobial agents listed in claims 22-23 containing organogels to open wound because Baker et al. teach Compositions and methods, including novel homogeneous microparticulate suspensions, are described for treating natural surfaces that contain bacterial biofilm, including unexpected synergy or enhancing effects between bismuth-thiol (BT) compounds and certain antibiotics, to provide formulations including antiseptic formulations (see abstract). In another embodiment of the present invention there is provided an antiseptic composition for treating a natural surface that contains bacterial biofilm, comprising at least one of (1) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 .mu.m to about 5 .mu.m; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, (2) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 microns to about 5 microns; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, wherein the antibiotic compound comprises an antibiotic that is selected from methicillin, vancomycin, naficilin, gentamicin, ampicillin, chloramphenicol, doxycycline, tobramycin, clindamicin, gatifloxacin, cefazolin and an aminoglycoside antibiotic, and (3) the composition of (2) wherein the aminoglycoside antibiotic is selected from amikacin, arbekacin, gentamicin, kanamycin, neomycin, netilmicin, paromomycin, rhodostreptomycin, streptomycin, tobramycin and apramycin (paragraph 37). A microparticulate BT compound may also be used for preventing or treating caries and/or inflammation (i.e., reducing the likelihood of occurrence or recurrence of caries and/or inflammation, respectively) by administering the microparticulate BT compound to the surface of the teeth. A composition comprising a microparticulate BT compound may be a mucoadhesive composition that is applied to the surface of a tooth and/or gum or oral mucous membrane may be in any form that adheres to some extent to a surface or that delivers a pharmaceutically effective amount of the active ingredient(s) to the desired surface. A microparticulate BT compound can also be formulated to release slowly from the composition applied to the tooth. For example, the composition may be a gel (e.g., a hydrogel, thiomer, aerogel, or organogel) or liquid. An organogel may comprise an organic solvent, lipoic acid, vegetable oil, or mineral oil. Such gel or liquid coating formulations may be applied interior or exterior to an amalgam or composite or other restorative composition. A slow-release composition may deliver a pharmaceutically effective amount of microparticulate BT compound for 1, 2, 3, 4, 5, 6, or 7 (a week) days or for 2, 3, 4, 5, 6, 7 weeks, or 1, 2, 3, 4, 5, or 6 months. Such compositions can be prepared by a person skilled in the art using any number of methods known in the art (paragraph 132). The presently disclosed invention embodiments relate to compositions and methods for the treatment of microbial infections. In particular, the present embodiments relate to improved treatments for managing bacterial infections in epithelial tissues, including in wounds such as chronic wounds and acute wounds, and in clinical, personal healthcare, and other contexts, including treatment of bacterial biofilms and other conditions (paragraph 3). According to certain contemplated embodiments topical administration may comprise direct application into an open wound. For instance, an open fracture or other open wound may include a break in the skin that may expose additional underlying tissues to the external environment in a manner that renders them susceptible to microbial infection. Such a situation is not uncommon in certain types of acute traumatic military wounds, including, for example, Type III (severe) open fractures. One of ordinary skill in the art would have been motivated to include the antibiotics in organogels and deliver them direct to the wound site because Baker et al. teach that topical administration may be by direct contact of the herein described BT composition with such damaged skin and/or another epithelial surface and/or with other tissues, such as, for instance, connective tissues including muscle, ligaments, tendons, bones, circulatory tissues such as blood vessels, associated nerve tissues, and any other organs that may be exposed in such open wounds. Examples of other tissues that may be exposed, and hence for which such direct contact is contemplated, include kidney, bladder, liver, pancreas, and any other tissue or organ that may be so detrimentally exposed to opportunistic infection in relation to an open wound (see paragraph 194). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Baker et al. because both references teach organogels for the delivery of active agents.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by incorporating local anesthetic as the active agent in the organogel because McCartt et al. teach a method for anesthetizing skin prior to a dermatologic laser procedure, the method comprising applying to the skin of a patient a composition comprising at least one anesthetic agent admixed in a lecithin organogel base (see claim 1). The invention also provides a composition for topical anesthesia prior to laser application to the skin of a human subject, the composition comprising about 15 to about 25 percent (w/w) benzocaine, about 5 to about 15 percent (w/w) lidocaine, and about 1 to about 10 percent (w/w) tetracaine in a lecithin organogel base. The lecithin organogel may be a pluronic lecithin organogel. In one embodiment, the composition comprises about 20 percent (w/w) benzocaine, about 10 percent (w/w) lidocaine, and about 4 percent (w/w) tetracaine in about 66 percent lecithin organogel (see paragraph 9). One hundred grams of a 20% benzocaine, 10% lidocaine, 4% tetracaine topical analgesic composition were prepared by admixing twenty grams of 20% benzocaine, 10 grams of 10% lidocaine, and 4 grams of 4% tetracaine. Butylated hydroxytoluene NF (BHT) (0.1 gram of 0.1%) was triturated in a glass mortar and pestle to reduce particle size. Polysorbate 80 was added to wet the BHT. Pluronic lecithin organogel was added as a lipoderm base to the benzocaine, lidocaine, tetracaine mixture with trituration, then the BHT/Polysorbate 80 was added. The entire composition was then mixed in an ointment mill (paragraph 29). One of ordinary skill in the art would have been motivated to incorporate local anesthetic to utilize the drugs for numbing and decreasing pain. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and McCartt et al. because both references teach organogels for the delivery of active agents.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicants argue that the Office has not demonstrated that the cited references, whether considered alone or in combination, render obvious a claimed method in which the recited organogel components are compounded and delivered in the particular manner required. Applicant’s claims are directed to a method requiring specific steps, including the step of contemporaneous compounding and delivery of the recited organogel drug depot. Although the Office has argued that, a general matter, the prior art organogels (albeit none in particular being specified) would be “capable of use within the time recited” (7/8/22 Advisory Action at continuation sheet; emphasis added) such that they could be compounded and delivered contemporaneously, the Office has not identified any aspect of the cited prior art that actually discloses the actively claimed method step of compounding and delivering contemporaneously, or that demonstrates that such a step would be obvious. It is well established that all limitations set forth in a patent claim must be taught or suggested in the prior art to establish a prima facie case of obviousness. See Jn re Royka, 490 F.2d 981 (C.C.P.A. 1974). Likewise, it has long been
 held that a conclusion of obviousness must be based upon facts, not generalities. Jn re Warner,
 379 F.2d 1011, 1017 (CCPA 1967) (“The Patent Office has the initial duty of supplying the factual basis for its rejection. It may not, because it may doubt that the invention is patentable, resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies.
The above assertions are not found persuasive because the examiner herein provided Jarrett et al. which clearly addresses why one of ordinary skill in the art would form or apply  the hydrogels quickly even by forming the organogel in situ. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by applying the biocompatible organogel contemporaneously because Jarrett et al. teach a process of making a medical material comprising forming an organogel around a powder of a water soluble biologic, with the powder being dispersed in the organogel (see claim 1). In contrast to these conventional systems, these or other therapeutic agents may be delivered using a collection of xerogel particles or systems comprising the particles. The xerogel particles comprise the agent. The xerogels, upon exposure to physiological fluids, imbibe the fluids to form hydrogels that are biocompatible for the eye, which is an environment that is distinctly different from other environments. The use of minimally inflammatory materials avoids angiogenesis, which is harmful in the eye in many situations. Biocompatible ocular materials thus avoid unintended angiogenesis; in some aspects, avoiding acidic degradation products achieves this goal. Further, by using hydrogels and hydrophilic materials (components having a solubility in water of at least one gram per liter, e.g., polyethylene glycols/oxides), the influx of inflammatory cells is also minimized; this process is in contrast to conventional use of non-hydrogel or rigid, reservoir-based ocular implants. Moreover, certain proteins may be avoided to enhance biocompatibility; collagen or fibrin glues, for instance, tend to promote inflammation or unwanted cellular reactions since these releases signals as they are degraded that promote biological activity. Instead, synthetic materials are used, or peptidic sequences not normally found in nature. Additionally, biodegradable materials may be used so as to avoid a chronic foreign body reaction, e.g., as with thermally-formed gels that do not degrade. Further, soft materials or materials made in situ to conform the shape of the surrounding tissues can minimize ocular distortion, and low-swelling materials may be used to eliminate vision-distortion caused by swelling (see paragraph 60). The precursors for covalent crosslinking have functional groups that react with each other to form the material, either outside a patient, or in situ (the examiner reminds applicant that very clearly an organogel can be prepared and formed in situ at the wound site which entails the recitation of contemporaneously. With regard to the term "contemporaneously" applicant's specification defines it as within 2 hours or less which the examiner argues that organogels as demonstrated by Jarrett et al. can be prepared at the wound site in situ which meets clearly contemporaneously (see paragraph 104). Xerogel/hydrogels as set forth herein may be used for tissue augmentation. The use of collagen as for dermal augmentation is well known. Xerogel/hydrogels, for example particulates, may be used for dermal filler or for tissue augmentation. Embodiments include injecting or otherwise placing a plurality of particles in a tissue, or forming a hydrogel in situ. The material may be injected or otherwise placed at the intended site (paragraph 143).One of ordinary skill in the art would have been motivated to apply the organogel contemporaneously because Jarrett et al. for instance teach intravitreal in situ implant embodiments can improve the efficacy and pharmacokinetics of potent therapeutic agents in the treatment of eye diseases and minimize patient side effects in several ways. First, the implant can be placed in the vitreous cavity at a specific disease site, bypassing the topical or systemic routes and thereby increasing drug bioavailability. Secondly, the implant maintains local therapeutic concentrations at the specific target tissue site over an extended period of time. Thirdly, the number of intravitreal injections would be substantially reduced over a 12 month therapy regimen, thereby reducing patient risk of infection, retinal detachment and transient visual acuity disturbances (white specks floating in the vitreous) that can occur until the drug in the vitreous migrates down toward the inferior wall of the eye and away from the portion of the central vitreous or macula (see paragraph 134). An example of in situ placement is illustrated for an intravitreal implant in FIG. 9A. In FIG. 9A, a xerorogel implant is injected intravitrealy about 2.5 mm posterior to the limbus through a pars plana incision 390 using a sub-retinal cannula 392, as shown by depiction of magnifying glass 394 held so as to visualization incision 390 on eye 310, which may be made following dissecting-away or otherwise clearing the conjunctiva, as needed. A sub-retinal cannula 392 (or other appropriate cannulas) is then inserted through incision 390 and positioned intraocularly to the desired target site, e.g., at least one of sites 396, 398, 300 (FIG. 9B) where the xerogel(s) are introduced and subsequently form a hydrogel in situ. The xerogels form into an absorbable gel 302, 304, and/or 306, adhering to the desired target site. Particles comprising a therapeutic agent may be included in the gel or gels. Significantly, it is possible to use a fine gauge needle to place the precursors. Embodiments include placement with a 25 gauge needle. Further embodiments include using a needle smaller in diameter than 25 gauge, e.g., 26, 27, 30, 31, 32 gauge (paragraph 133). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Jarrett et al. because both references teach organogels biocompatible materials for tissue treatment. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619